Citation Nr: 0636257	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right foot pes 
cavus.

2.  What evaluation is warranted from April 1, 2003, for 
post-traumatic stress disorder (PTSD)?

3.  What evaluation is warranted from April 1, 2003, for left 
lower extremity myelopathy?


REPRESENTATION

Appellant represented by:	John B. Gately, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2005, the Board received the veteran's original 
service medical records from the RO who had just recently 
obtained them from the National Personnel Records Center.  
Unfortunately, a waiver of initial RO review did not 
accompany this evidence.  Accordingly, because this evidence 
is pertinent to the issues on appeal, a remand is required.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).  

A remand is also required because, while 38 U.S.C.A. 
§ 5103A(b) (West 2002) requires VA to obtain and associate 
with the record all adequately identified records, the record 
does not show that the RO obtained and associated with the 
claims file all the medical records generated in connection 
with the veteran's disability award from the Social Security 
Administration.  Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).

As to what evaluations are warranted for PTSD and left lower 
extremity myelopathy, a remand is also required because the 
RO has yet to issue Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice. 
 38 U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 19.31 (2005).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), include a duty to provide notice 
addressing how an effective date is assigned. 

Lastly, given the above development, the Board finds that a 
remand is required to provide the veteran with VA 
examinations to ascertain the current severity of his PTSD 
and left lower extremity myelopathy as well as the 
relationship, if any, between any current right foot pes 
cavus and military service or already service connected 
disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.326 (2005); Green v. Derwinski, 
1 Vet. App. 121 (1991) ("[F]ulfillment of the statutory duty 
to assist includes the conduct of a through and 
contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.").

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish higher 
evaluations for PTSD and left lower 
extremity myelopathy and service 
connection for right foot pes cavus as 
well as notice addressing how an 
effective dates are assigned as outlined 
by the Court in Dingess.  The corrective 
notice should, among other things, invite 
the veteran to submit any additional 
evidence or argument he has in his 
possession that may further his claims.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If any pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran notified in writing.  Because 
these are Federal records, if they cannot 
be secured a written unavailability 
memorandum must be prepared and added to 
the claims folder.

3.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded a podiatric 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including x-
rays, must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, based on a review of 
the claim's folder and the results of the 
examination, the examiner is to provide 
answers to the following questions: 

a.  Does the veteran have pes cavus 
of the right foot?

b.  If the veteran is diagnosed pes 
cavus of the right foot, is it at 
least as likely as not (i.e., is 
there a 50/50 chance) that it was 
caused or aggravated by military 
service?

c.  If the veteran is diagnosed pes 
cavus of the right foot, is it at 
least as likely as not that it was 
caused or aggravated by an already 
service connected disability?

4.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
psychiatric testing, must be accomplished 
and all clinical findings should be 
reported in detail.  Thereafter, in 
accordance with the latest AMIE worksheet 
for rating PTSD, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any PTSD.  

5.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded a neurological 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
electromyography and nerve conduction 
studies, must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheet for rating left 
lower extremity myelopathy, the examiner 
is to provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any left 
lower extremity disorder.  In addition to 
any other information required by the 
AMIE worksheet, the neurological examiner 
should provide an opinion as to whether 
the left lower extremity myelopathy is 
best characterized as incomplete 
moderately severe, incomplete severe with 
marked muscle atrophy, or complete.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with the Court's 
holding in Dingess.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

7.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  As 
to the veteran's claim for higher 
evaluations, the RO should also consider 
whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any of the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received including that filed directly 
with the Board, and any evidence not 
received, and all applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


